DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18th 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi et al.  (US 10,646,934).
Regarding claim 5, Tsutsumi et al. teaches: A drill (#100) comprising: a body (see fig. 1, where #100 points to body of drill) configured to extend along a shaft center (see fig. 1, where body extends through center #A); and a plurality of discharge grooves (see fig. 2, plurality of discharge grooves area pointed by #8) provided in a helical shape (see fig. 1, where drill is helical shaped) in an outer peripheral surface (see fig. 1, where #8 has outer peripheral surface #1) of the body from a leading end portion (area pointed by #21) of the body toward a base end portion (area pointed by #22) of the body, wherein the body has a plurality of flanks (#2) that are formed on the leading end portion of the body such that each of the discharge grooves is placed between a pair of the flanks (see fig. 2, where each of the discharge grooves pointed by #8 is between two flanks #2) adjacent each other (see fig. 2, where the flanks #2 are adjacent to each other and connect on tip #21), which are defined as first (see annotated fig. below) and second flanks (see annotated fig. below), wherein each of the discharge grooves is configured with a cutting edge (#11a, #11b, #12a, #12b, #13a, #13b) provided on a ridge section (see fig. 2) between an inner face (see annotated fig. below) of the discharge groove and the first flank on the leading end portion of the body (see annotated fig below and fig. 2), the inner face being oriented toward a rotation direction side (see fig. 2 and annotated fig. below, where inner face of discharge groove is oriented towards rotation pointed by #R) of the body; a thinning edge (#12c) configured on the first flank and to extend from an inner end of the cutting edge (#12b), in a radial direction of the body, toward an inner side (see fig. 2, where #12c is curved and toward radial direction) in the radial direction; and a gash portion (#6 and see annotated fig. below) including a curved portion (see annotated fig. below) in which a first ridge line (see annotated fig. below) between the curved portion and the second flank extends while curving toward the rotation direction (see fig. 2, where curved portion curves towards rotation direction #R), and a straight portion (see annotated fig. below) in which a second ridge line (see annotated fig. below) between the straight portion and the second flank extends linearly from an outer end (see annotated fig. below) of the first ridge line in the radial direction toward the outer side in the radial direction, the straight portion being configured to be at the inner side in the radial direction (see fig. 2, where second ridge line is on the inner side of leading portion in the radial direction) than the outer peripheral surface of the body, 

    PNG
    media_image1.png
    790
    931
    media_image1.png
    Greyscale

a circular arc groove (see annotated fig. below, where groove is a circular arc) that has a recessed curved surface (see annotated fig. below) facing the discharge groove (recessed curved surface extends and faces until the corner of the discharge groove area pointed by #8), extending from the leading end portion of the body toward the base end portion (see fig. 1 and 2), wherein a leading curved ridge line (see annotated fig. below) of the circular arc groove, which is located on the leading end portion of the body (see fig. 2), has a diameter (see annotated fig. below) that is smaller than a diameter (see annotated fig. below, where diameter of leading curved ridge line of the circular arc groove is smaller than diameter of first ridge line curved portion) of the first ridge line of the curved portion, and that is formed between an inner end (see annotated fig. below) of the thinning edge and an inner end (see annotated fig. below) of the first ridge line of the curved portion in the radial direction such that the cutting edge, the thinning edge, the leading curved ridge line of the circular arc groove, the first ridge line of the curved portion and the second ridge line of the straight portion are continuously connected in this order (see fig. 2 and annotated fig. below, where cutting edge #12b connects to thinning edge #12c, the thinning edge #12c connects to leading curved ridge line of the circular arc groove seen in annotated fig. below, then the leading curved ridge line of circular groove connects to first ridge line of the curved portion seen in annotated fig. below and the first ridge line of the curved portion connects to the second ridge line of the straight portion seen in annotated fig below).

    PNG
    media_image2.png
    672
    883
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-102009025223-A1, hereinafter DE’223. in view of Tsutsumi et al. (US 10,646,934).
Regarding claim 1, DE’223 discloses: A drill (See Figure 1) comprising: a body configured to extend along a shaft center (See Figure 4); a plurality of discharge grooves (#9) provided in a helical shape in an outer peripheral surface of the body from a leading end portion of the body toward a base end portion of the body (See Figures 1 and 4); a cutting edge (#3) provided on a ridge section between an inner face (#7) of the discharge groove and a flank (#5) (Note: the entire front surface of the drill bit rotationally rearward of the cutting edge (#3) is being considered the flank) on the leading end portion of the body (See Figure 1), the inner face (#7) being oriented toward a rotation direction side of the body (See Figures 1 and 4); a thinning edge (#15) configured to extend from an inner end of the cutting edge (#7), in a radial direction of the body, toward an inner side in the radial direction (See Figure 1); and a gash portion including a curved portion (See Figure Below) in which a first ridge line between the curved portion (Note: the first ridge line is formed by the intersection of the curved portion and the flank) and the flank extends while curving toward the rotation direction (See Figure Below), from an inner end of the thinning edge (#15) toward an outer side in the radial direction (See Figure Below), and a straight portion (See Figure Below) in which a second ridge line between the straight portion and the flank (Note: the second ridge line is formed by the intersection of the straight portion and the flank) extends linearly from an outer end of the first ridge line (Note: the second ridge line is tangent to the first ridge line) in the radial direction toward the outer side in the radial direction, the straight portion being configured to connect to the discharge groove (#9) further to the inner side in the radial direction than the outer peripheral surface of the body (See Figure 1).

    PNG
    media_image3.png
    699
    587
    media_image3.png
    Greyscale

DE’223 fails to directly disclose: wherein an arc length of the first ridge line is greater than a linear length of the second ridge line.
In the same field of endeavor, namely drill devices, Tsutsumi et al. teaches: wherein an arc length of the first ridge line (see annotated fig. below) is greater than a linear length of the second ridge line (see annotated fig. below).

    PNG
    media_image4.png
    661
    776
    media_image4.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the curved portion of the first ridge line and the straight portion of the second ridge line of DE’223 so that the arc length of the first ridge line is greater than a linear length of the second ridge line as taught by Tsutsumi et al. in order to optimize the force required to cut with drill, by allowing the thinning of the curved portion to increase and thus be easier to perform cutting by the drill. 

Regarding claim 2, the modified device of DE’223 substantially discloses the device of claim 1, except DE’223 fails to further disclose: the distance at which the second ridge line connects to the discharge groove in relation to the shaft center. 
However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the modified device of DE’223 such that the distance from the shaft center to a position at which the second ridge line connects to the discharge groove is equal to or more than 30 percent and equal to or less than 45 percent of an outer diameter of the body since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In this case, one of ordinary skill in the art would modify the distance at which the second ridge line connects to the discharge groove in relation to the shaft in order to more efficiently produce cutting chips as well as facilitate the transport of cutting chips along the discharge grooves.

Regarding claim 3, the modified device of DE’223 substantially discloses claim 1, the modified device of DE’223 further discloses: wherein as seen from a direction in which the shaft center extends, an angle between the second ridge line and a tangential line at the outer end of the first ridge line in the radial direction is equal to or less than 20 degrees (See annotated fig. below) (Note: the modified second ridge line is tangent to the modified first ridge line such that the angle between the modified second ridge line and a tangential line at the outer end of the modified first ridge line is zero).

    PNG
    media_image3.png
    699
    587
    media_image3.png
    Greyscale


Regarding claim 4, the modified device of DE’223 substantially discloses claim 1, the modified device of DE’223 further discloses: A boundary line between the curved portion and the straight portion extends toward the base end portion of the body such that the boundary line becomes away from the shaft center as approaching the base end portion (See Figure 13) (Note: the cutting edge #3 and the front surface of the drill is tapered towards the proximal end of the drill bit).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new 103 rejection combination in Office Action for amended claim 1 discloses the new limitation that an arc length of the first ridge line is greater than a linear length of the second ridge line. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722